The defendant, Wiley Jenkins, in his answer, denied in the most positive terms that he ever was surety for John Nichols, as guardian to the plaintiff Margaret, or that he ever signed any bond, with Joseph P. Howard or any other person as sureties, for the faithful discharge on the part of the said Nichols of his duties as guardian of the said plaintiff. He averred that he did not even know whether John Nichols had ever been appointed guardian of the plaintiff, and, if he had been, whether he ever executed any guardian bond. To the answer there was a general replication, and, depositions having been taken, certain issues were submitted to a jury. The jury found that the defendant, Wiley Jenkins, was the surety to the bond of John Nichols, as guardian to Margaret Baker, now Spivey, and Susan Baker; they also found that the penalty of the bond was sufficient to cover the amount due the complainant — say £ 1,500; they further found that the guardian bond of the said John Nichols was destroyed, with the records of Hertford County, by the burning of the courthouse. On a reference having been made to the clerk and master, and an account taken, he reported a balance (128) due the claimants, and the cause was set for hearing. *Page 99 
At the hearing in the court below the defendant's counsel moved to dismiss the plaintiff's bill, because Joseph P. Howard, the co-surety, was not made a party, and, further, because the personal representative of John Nichols was not also made a party defendant. This motion was overruled by his Honor, Judge Pearson, the presiding judge, and a decree entered for the plaintiffs. From this decree the defendant appealed to the Supreme Court.
The only objections urged against the decree which has been rendered below are because of an alleged defect of parties. The first objection is for that the representatives of Nichols, the principal obligor, have not been made defendants. This objection is clearly untenable, for in the amended bill, which has been taken pro confesso, it is distinctly charged that Nichols has died insolvent, and that he has no personal representative. The other objection is for that Howard, the co-surety of the defendant, has not been made a party defendant. We are of opinion that this objection also must be overruled, because the bill charges — and the allegation is not denied — that Howard is without the limits of the State. The ordinary practice of courts of equity, where one of several parties is out of the jurisdiction and the others within it, is to charge the fact in the bill that such person is out of the jurisdiction, and then to proceed against the other parties, although the former has not been brought in. The court cannot, indeed, render and decree against him; but if the case be of that kind in which a decree may be rendered against the defendants in the court without impairing the rights of the absent party, the court will proceed to hear the cause as between the litigant parties, and to decree accordingly upon the merits. See Smith v. Mine Co., 1 Sch.  Lef., 240; Haddock v. Tomlinson, 2 Sim.  Stu., 219; Elmendorf v. Taylor, 10 Wheat., 162;West v. Rundall, 2 Mason, 181. The doubt, if any, whether this practice ought to obtain here, is because of the statutory provision in this State, by which our courts of equity are         (129) authorized to make an order requiring a defendant residing without the limits of the State, and on whom process has not been served, to appear therein on an appointed day, and if he fail to comply with such order, after due publication thereof, to order the plaintiff's bill to be taken pro confesso against him and make decree thereon as shall be thought just. But the *Page 100 
decree thus rendered is not absolute. If the plaintiff should seek to enforce it against the property of the absent defendant, he is obliged to give security to abide such order touching the restitution thereof as the court may make, if the defendant should appear and petition to have the cause reheard. Should the defendant, within two years after rendering the decree, come within the State, the plaintiff must serve him within a reasonable time with a copy of the decree; and the defendant may, within twelve months after service of a copy of the decree, and, if he has not been so served with notice, may at any time within three years after rendition of the decree be permitted to answer the bill exhibited, and cause such proceedings to be had in the case, so far as he is concerned, as though no decree had been rendered and the cause had then been originally instituted against him. 1 Rev. St., ch. 32, sec. 4. The relief which can be obtained under the provisions of this statute against a non resident is so imperfect and inconclusive that our courts have not deemed the possibility of obtaining it as furnishing a sufficient reason for refusing redress to a plaintiff against a defendant directly subject to their jurisdiction, to which redress the plaintiff shows himself entitled, because he has not also made parties to his bill persons residing without the limits of the State who have an interest in the object of the suit. The point was directly decided at an early day after the enactment of the statute, in Ingram v.Lanier, 2 N.C. 221, was recognized by this Court in Vann v. Harget,22 N.C. 31, and must be considered as now fully settled.
PER CURIAM.                        Decree affirmed, with costs.
Cited: Jones v. Blanton, 41 N.C. 119; Etheridge v. Vernoy, 71 N.C. 186.
(130)